Citation Nr: 1708649	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO. 09-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a sleep disorder manifested by insomnia, diagnosed as obstructive sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1985 to January 1988. Thereafter, he had service in the Air National Guard. He was called to active duty from June 1988 to October 1988; from December 1990 to July 1991; from October 2001 to May 2002; and from February 2003 to September 2003. In August 2005, he retired after 20 years of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In June 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In June 2014, the Board denied service connection for a sleep disorder, finding that the Veteran's sleep impairment was a symptom of his service-connected posttraumatic stress disorder (PTSD). The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the June 2014 Board decision that denied entitlement to a sleep disorder, and remanded the claim to the Board for adjudication consistent with the Court's order. 

In March 2015 and September 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran initiated the instant appeal by seeking service connection for insomnia. In January 2016, he filed a new claim seeking service connection for obstructive sleep apnea. At various times, these claims have been merged; however, in the September 2016 Remand, the Board distinguished the two claims based upon a distinction between physiological and psychological sleep disturbances, and referred the issue of entitlement to service connection for obstructive sleep apnea for appropriate action. The law provides that VA must broadly read claims and when a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Therefore, in light of the evidence obtained subsequent to the September 2016 Remand and consideration of Brokowski, it is proper to adjudicate both issues as a single claim.


FINDINGS OF FACT

1. The Veteran's insomnia is a symptom of two separate, identifiable disorders: his service-connected PTSD and obstructive sleep apnea. 

2. The Veteran's current sleep apnea was not incurred in service nor is it otherwise related to active service. 

3. The Veteran's current sleep apnea was not caused and is not aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in March 2006, prior to the initial adjudication of the claim in August 2007. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The March 2006 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service treatment records, VA examination reports, and the Veteran's statements, including his testimony at the June 2010 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in October 2006, December 2006, February 2011, February 2016, and November 2016. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Sleep Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran's insomnia is a symptom of two separate, identifiable disorders: PTSD and obstructive sleep apnea. As service connection has already been granted for PTSD, the remaining question is whether service connection is warranted for obstructive sleep apnea. However, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea began during service or is otherwise related to service. In addition, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea was caused or is aggravated by a service-connected disability. 

In Report of Medical History forms dated in October 1987, January 1992, November 1997, the Veteran denied "frequent trouble sleeping" and "depression or excessive worry." In a January 1997 Report of Medical History form, the Veteran denied "depression or excessive worry"; he did not answer whether he experienced "frequent trouble sleeping." 

VA treatment records beginning in October 2003 reflect complaints of insomnia and sleeplessness in the context of psychological treatment for adjustment disorder, depression, and PTSD. 

A March 2005 private treatment record reflects that the Veteran was taking trazodone, an anti-depressant prescription medication, as needed for sleep disturbances. 

In the August 2005 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran indicated that his insomnia began in February 1991, the same month in which he reported his psychiatric symptoms began.

In an August 2005 statement, the Veteran described the psychological difficulties he was experiencing upon his return from Saudi Arabia, including being hospitalized for PTSD and depression. The Veteran specifically noted that his girlfriend "could not have [his] nightmares." In additional lay statements received in August 2005, the Veteran's mother and his fiancée described the Veteran's nightmares, insomnia, and extreme exhaustion. In a September 2005 statement, the Veteran's former spouse described the Veteran's sleeplessness in the context of the Veteran's PTSD.

Upon VA examination in September 2006, the Veteran reported that his insomnia might be a trigger for his migraine headaches. 

Upon VA psychological examination in October 2006, the Veteran reported his chief complaints were nightmares and the inability to sleep; he also reported constantly feeling tired due to a lack of sleep. Following examination, the VA examiner diagnosed PTSD, and indicated that symptoms relevant to PTSD included sleep disturbances and nightmares. 

Upon VA Gulf War Examination in December 2006, the Veteran reported constant fatigue since 1992, but denied systemic symptoms such as weight loss, appetite loss, chills, or fever. The VA examiner noted that the Veteran's complaints of fatigue even on awakening are consistent with either the amount of sleep disturbances he reported and/or with his depression. The VA examiner noted that the fatigue could not be separated as an issue. Following examination, the VA examiner opined that the Veteran's fatigue is more likely than not associated with his PTSD and depression, and the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome. The VA examiner further noted that he reviewed the October 2006 VA examination report, and that the Veteran's nightmares and sleep disturbances are symptoms of his PTSD and depression. 

In an August 2007 rating decision, service connection was denied for sleep disturbances, also claimed as insomnia, as due to a qualifying chronic disability. The RO explained that the claimed sleep disturbances were found to be a symptom of PTSD and depression. See also August 2009 Statement of the Case. 

In the August 2009 Substantive Appeal (VA Form 9), the Veteran indicated that he was treated for his insomnia "along with depression, PTSD, [and] anxiety disorder." 

During the June 2010 Board hearing, the Veteran testified that he began to experience difficulty sleeping and nightmares during service related to psychological stressors, including the Gulf War and the death of his wife. When asked to describe the symptoms of his PTSD, the Veteran included nightmares, difficulty sleeping, and insomnia. 

Private treatment records from a neurology and sleep medicine clinic dated in October and December 2008 reflect evaluation and treatment of the Veteran's migraine headaches. These records reflect no mention of the Veteran's sleeping difficulties or insomnia. 

A January 2010 VA psychiatric treatment record reflects that the Veteran reported difficulty sleeping since the 1990s, which he attributed to recurring thoughts and nightmares from the Gulf War as well as thoughts about his wife who died in an automobile accident. Following assessment, the VA psychiatrist opined that the Veteran's ongoing insomnia is likely due to an anxiety disorder (mixed PTSD and generalized anxiety disorder). 

Upon VA psychiatric examination in February 2011, the Veteran reported sleep difficulties; specifically that he struggles to fall asleep, wakes frequently, experiences frequent sleeplessness, and often experiences nightmares. Following examination, the VA examiner diagnosed PTSD, and attributed the PTSD to the Veteran's experiences during the Gulf War. The VA examiner did not provide an opinion regarding the existence of a separate, chronic, identifiable disorder manifested by insomnia, or a nexus opinion regarding any relationship between any sleep disorder, if diagnosed, and the Veteran's service. See January 2015 JMPR. 

In a May 2012 rating decision, service connection was granted for PTSD. The Appeals Management Center (AMC) assigned an initial disability rating of 50 percent, and explained that the rating was based, in part, on the Veteran's symptom of chronic sleep impairment. In a contemporaneous Supplemental Statement of the Case, the AMC explained that the February 2011 VA examiner did not diagnose a separate disability manifested by insomnia; instead the Veteran's complaint of difficulty with sleep is considered as part and parcel of his PTSD. 

VA treatment records dated through August 2014 reflect continued complaints of insomnia and sleeplessness in the context of psychological treatment for PTSD, depression, and anxiety. 

In a January 2015 statement regarding his sinusitis and headaches, the Veteran indicated that his symptoms can be of such severity that he would lose "sleep and miss work; sometimes for several days at a time." 

In an April 2015 statement, the Veteran indicated that he has been experiencing difficulty sleeping since 1990. The Veteran reported sleeplessness, difficulty falling asleep, staying asleep (particularly for long periods of time), and night terrors. In addition, the Veteran indicated that he has experienced, at times, being awakened by gasping, choking, or an inability to breathe. The Veteran indicated that he was currently being treated by a pulmonologist. See also January 2016 Statement.

An October 2015 private polysomnography report reflects that the Veteran reported a history of snoring and witnessed nocturnal apnea. The results of the study demonstrated moderate obstructive sleep apnea. 

In a December 2015 statement, the Veteran's former fiancée, who lived with the Veteran between 2004 and 2006, indicated that the Veteran had great difficulty breathing and sleeping due to his constant sinus infections. She indicated that when the Veteran was able to sleep, he snored loudly and would "wake up gasping for air as if he was choking." She also indicated that at times, the Veteran seemed "breathless because of the long interruptions in his nighttime breathing." In a similar lay statement by the Veteran's mother, she reported that the Veteran lived with her between his multiple periods of active duty, and during those periods, the Veteran demonstrated loud snoring and "there were times when he would wake up gasping for air as if he were choking." In a lay statement from the Veteran's fellow service member, he reported that he noticed times during service that when the Veteran would fall asleep, he would snore and "wake up gasping for air as if he were choking."

In a January 2016 statement, the Veteran's wife indicated that the Veteran demonstrated difficulty breathing during the night. She reported that he snored very loudly, that he is constantly awakened by bouts of coughing, choking, and gasping for air, and that he experienced fatigue and daytime sleepiness. She further indicated that the Veteran was diagnosed with sleep apnea by his treating pulmonologist. 

Upon VA examination for sleep apnea in February 2016, the Veteran reported a history of snoring and witnessed apneas, which led to a sleep study and diagnosis of obstructive sleep apnea in 2015. Following examination, the VA examiner opined that she was unable to establish a direct nexus to service. As rationale, the VA examiner indicated that while several lay statements indicate sinus and sleeping issues during and after service, there is no mention of any breathing or sleeping concerns in VA treatment records until December 2012, for intermittent trouble breathing, and a diagnosis of obstructive sleep apnea was not provided until October 2015. The VA examiner further explained that "obstructive" means that there exists some structural or mechanical defect of the naso-pharyngeal architecture that interferes with respiration during sleep, and that several risk factors exist that could lead to an obstruction. Specifically, the VA examiner identified "several" risk factors for the Veteran developing obstructive sleep apnea, including being overweight (noting that the Veteran had gained approximately 50 pounds since 2003), being male, being African-American, his age, nasal congestion, and alcohol use. 

Regarding secondary service connection, the VA examiner opined that the Veteran's obstructive sleep apnea is neither caused nor aggravated by his service-connected PTSD. As rationale, she indicated that "after an exhaustive independent literature search and review ... there was not one peer-reviewed article that established, confirmed, or clinically implied that a mental health problem (specifically PTSD) was the cause of a nasopharyngeal structural/architecture condition." She added that while the two conditions may co-exist, the hypothesis that obstructive sleep apnea is caused by or proximately due to PTSD is not supported by current medical literature. 

In March 2016, the Veteran submitted multiple research studies and internet documents that discuss a relationship between PTSD, obstructive sleep apnea, and insomnia. In addition, the Veteran submitted several prior Board decisions regarding other veterans where service connection for sleep apnea was granted as secondary to PTSD. In an attached statement, the Veteran contested several statements made by the VA examiner including: (1) characterizing him as obese; 
(2) classifying his race and alcohol use as risk factors for developing obstructive sleep apnea; and (3) the lack of reference materials linking obstructive sleep apnea to PTSD. 

Following VA psychiatric examination in November 2016, the VA examiner noted that the Veteran's PTSD results in the symptoms of chronic sleep impairment, excessive daytime sleepiness, and decreased involvement and/or participation in activities. The VA examiner further indicated that the Veteran does not meet the diagnostic criteria for an insomnia disorder; instead, he opined that the Veteran's insomnia is a symptom that is multifactorial in nature. The VA examiner explained that the Veteran's insomnia has been associated with different factors at different points in time: in 2003, it was associated with adjustment, relationship difficulties, occupational difficulties, anxiety, and grief; in 2005, it was associated with depression; in 2006, it was associated with alcohol dependence and PTSD; and in 2015, it was associated with obstructive sleep apnea. The VA examiner indicated that the Veteran's obstructive sleep apnea is the key factor in his current symptom of insomnia, and noted that the Veteran's PTSD and its associated symptoms are currently in remission. Therefore, the VA examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea began during service or is otherwise related to service. The VA examiner specifically noted that the Veteran was not diagnosed with obstructive sleep apnea until 2015 and there is insufficient evidence that it began during service or otherwise related to service. 

Regarding secondary service connection, the VA examiner opined that it is less likely than not that any of the Veteran's service-connected disabilities caused or aggravated his obstructive sleep apnea. The VA examiner referenced the February 2016 VA examination report that listed the Veteran's irreversible and reversible risk factors for obstructive sleep apnea. He explained that while nasal congestion is a risk factor and the Veteran is service connected for allergic or vasomotor rhinitis, one would expect treatment of rhinitis would improve the Veteran's sleep apnea; however, because the sleep apnea has not improved with treatment of the rhinitis, the two conditions are likely not related. The VA examiner added that the additional service-connected disabilities, including PTSD, are not known to aggravate the pathophysiology of obstructive sleep apnea. The VA examiner acknowledged the reference articles submitted by the Veteran, but indicated that while these articles reflect an association between PTSD and sleep apnea, they do not show that PTSD causes or aggravates the pathophysiology of obstructive sleep apnea. 

Based on the above, the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea began during service or is otherwise related to service. The preponderance of the evidence is also against a finding that the Veteran's obstructive sleep apnea was caused or is aggravated by a service-connected disability. 

The Veteran has described symptoms related to sleep disturbances as occurring during service and continuing since service separation. His reports of sleep-related symptoms are supported by lay statements submitted by his fellow service members, significant others, and mother. However, the medical evidence establishes that those symptoms reported during service and immediately after service are attributable to the Veteran's already service-connected PTSD. In contrast, the medical evidence establishes that only the later symptoms reported by the Veteran are attributable to his obstructive sleep apnea, suggesting an onset further in time from service. 

The February 2016 and November 2016 VA examiners identified that the first symptoms attributable to obstructive sleep apnea as much closer to the diagnosis in 2015. While symptoms of insomnia and sleeplessness may be overlapping between PTSD and sleep apnea, there is no medical evidence of symptoms attributable to obstructive sleep apnea until 2015. The absence of post-service findings of, diagnosis of, or treatment for obstructive sleep apnea for almost 10 years after service separation is one factor that tends to weigh against a finding that the obstructive sleep apnea began during service. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

In addition, both VA examiners opined that the Veteran's obstructive sleep apnea was not caused or aggravated by any of the Veteran's service-connected disabilities. Specific to PTSD, the February 2016 VA examiner indicated that the current medical literature did not establish, confirm, or imply that a mental health disorder was the cause of such an anatomical obstruction so as to result in obstructive sleep apnea. Following examination, the Veteran submitted several research studies and internet documents, which he indicated refuted the VA examiner's opinion. However, the November 2016 VA examiner, after reviewing the submitted evidence, confirmed the February 2016 VA examiner's opinion, and added that the evidence submitted by the Veteran did not establish that PTSD causes or aggravates the pathophysiology of obstructive sleep apnea. 

In addition, the November 2016 VA examiner opined that while rhinitis is a known risk factor for developing obstructive sleep apnea, there was insufficient evidence to establish that the Veteran's rhinitis caused or aggravated his obstructive sleep apnea. Specifically, the VA examiner noted that the Veteran's rhinitis has improved with effective treatment; however, his sleep apnea symptoms had not improved. The VA examiner indicated that were these two conditions related, one would expect that an improvement in the Veteran's rhinitis would result in an improvement in his sleep apnea. As improvement has not been demonstrated in the Veteran's sleep apnea, the VA examiner opined that it was less likely than not that a relationship, either causal or through aggravation, existed between these two conditions. 

The February and November 2016 VA examination reports provide medical opinion evidence that weighs against the Veteran's claim. The opinions are competent and probative evidence. The VA examiners reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided medical opinions supported by well-reasoned rationale. There are no conflicting competent medical opinions of record.
 
The Veteran is competent to report symptoms that he perceives through his own senses, as are members of his family and other service members. See Layno, 6 Vet. App. 465, 469. While the lay statements consistently reflect symptoms affecting the Veteran's sleep during service and continuing since service, these statements are inconsistent in their descriptions of the type of the Veteran's symptoms. Notably, the lay statements prior to 2015 all describe symptoms of insomnia, sleeplessness, exhaustion, and nightmares, and all describe the symptoms in the context of the Veteran's PTSD. These statements are consistent with the medical evidence prior to 2015 that links the Veteran's sleep symptoms to his psychological condition. See e.g., October 2006 VA Examination Report; December 2006 VA Examination Report; January 2010 VA Treatment Record; November 2016 VA Examination Report. 

However, in 2015, the lay descriptions of the Veteran's symptoms changed. While the statements still included symptoms of insomnia, sleeplessness, and exhaustion, the statements included, for the first time, symptoms of snoring, an inability to breathe, gasping, and choking. Specifically, in three statements, all submitted in December 2015, three different individuals who shared living quarters with the Veteran all indicated that at times he would "wake up gasping for air as if he was choking." Two of these individuals provided statements in 2005, and neither one at that time described the Veteran's sleeping pattern as involving snoring, an inability to breathe, gasping, or choking. Therefore, the Board finds the later lay statements, provided more contemporaneous with the Veteran's diagnosis of obstructive sleep apnea, but which suggest that symptoms attributable to sleep apnea have existed since the Veteran's service, are inconsistent with earlier statements that do not reflect any such symptoms. Instead, the Board finds the earlier statements more reliable and more probative as they are consistent with the medical evidence. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness).

In addition, to the extent that the Veteran has attempted to establish a nexus through his own lay assertions and those provided in additional statements, the Board finds that the etiology of obstructive sleep apnea falls outside the realm of common knowledge of a layperson and neither the Veteran nor any other lay individual is competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Sleep disorders, including obstructive sleep apnea, require specialized training for a determination as to symptomatology, diagnosis, causation, and aggravation, and are therefore, not susceptible to lay opinions on etiology. Finally, as discussed above, the Board finds the later lay statements that purport to link certain sleep symptoms to obstructive sleep apnea not credible. Consequently, the lay statements of the Veteran and others that attempt to relate his obstructive sleep apnea to active service or to a service-connected disability are of no probative value.

The Board has also reviewed the internet articles submitted by the Veteran. Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509. However, articles and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim. The internet articles submitted by the Veteran provide general information without a specific connection to the details of the Veteran's disability. Further, while these articles, taken together, highlight that PTSD and obstructive sleep apnea often coexist, often with overlapping insomnia, they do not, as specifically noted by the November 2016 VA examiner, establish a causal relationship between the two conditions. Moreover, the articles are not combined with an opinion of a medical professional. Therefore, this evidence is not material as to the issue of whether the Veteran's obstructive sleep apnea is caused or aggravated by his PTSD. 

The Veteran submitted copies of prior Board decisions that granted service connection in other appeals for obstructive sleep apnea as secondary to PTSD. Prior Board decisions are not precedential or binding on other veterans. See 38 C.F.R. 
§ 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom., Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999). Prior decisions in other appeals "may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law." See 38 C.F.R. 
§ 20.1303 (emphasis added); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) ("The word 'may' clearly connotes discretion") (citing Fogerty v. Fantasy Inc., 510 U.S. 517, 533 (1994)); see also Hudgens v. Gibson, 26 Vet.App. 558, 562 at n.5 (2014) (citing 57 Fed. Reg. 4088, 4103 (Feb. 3, 1992) "[U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals."). Therefore, the Board affords the prior Board decisions submitted by the Veteran no probative weight in the current appeal.

Finally, the Veteran served in Southwest Asia during the Persian Gulf War and therefore, is entitled to presumptive service connection provisions for certain qualifying disabilities, undiagnosed illnesses, and medically-unexplained chronic multi-symptom illnesses. Specifically, service connection may be established for a chronic disability manifested by certain signs or symptoms, including sleep disturbances, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). As discussed above, however, the Veteran's sleep disturbances have been attributed to diagnosed disorders with known pathologies. Therefore, the presumptive service connection provisions do not apply. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's obstructive sleep apnea and either his active service or a service-connected disability, the Board finds that service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER ON NEXT PAGE




ORDER

Service connection for a sleep disorder, diagnosed as obstructive sleep apnea, is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


